Citation Nr: 1518524	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  08-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbosacral strain with degenerative joint and disc disease.

2.  Entitlement to a rating in excess of 10 percent for a right wrist injury. 

3.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee with degenerative joint disease.

4.  Entitlement to service connection for a chronic gastrointestinal (GI) disorder, to include as secondary to medication for service-connected disabilities.

5.  Entitlement to service connection for residuals of frostbite to the bilateral toes and feet. 

6.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980 and from August 1986 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before a Veterans Law Judge at the RO in March 2011.  A transcript of the hearing is associated with the record.

In February 2012, the Board remanded the claims for increased ratings, service connection for GI disorder, and TDIU for additional development.  The claims have now returned to the Board for further appellate action and are joined by the claim for entitlement to service connection for frostbite of the toes and feet. 

In February 2015, the Veteran submitted formal claims for entitlement to service connection for a nose disability and neurological impairment of the bilateral legs as secondary to the service-connected low back disability.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2011, the Veteran appeared at a hearing before a VLJ at the RO addressing the issues of entitlement to increased ratings for low back, right wrist, and right knee disabilities, as well as entitlement to service connection for a GI disorder and TDIU.  The Veteran was notified in a January 2015 letter that the VLJ who conducted the March 2011 hearing was no longer employed by the Board.  The Veteran has the right to a new hearing in accordance with 38 C.F.R. § 20.707 and 20.717 (2014) and responded in February 2015 that he wished to appear at a new videoconference hearing.  His representative has also requested a videoconference hearing in connection with the claim for entitlement to service connection for residuals of frostbite to the bilateral toes and feet.  Thus, a remand of all the claims on appeal is necessary to allow for the scheduling of a videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO regarding the claims for entitlement to increased ratings for low back, right wrist, and right knee disabilities; entitlement to service connection for a GI disorder; residuals of frostbite to the bilateral toes and feet; and, entitlement to TDIU.  After the Veteran has been afforded the opportunity for a hearing, the case should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







